PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Adami et al.
Application No. 15/774,005
Filed: 5 May 2018
For: PROCESS FOR THE INDENTIFICATION OF PATIENTS AT RISK FOR OSCC
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request for refund filed November 17, 2020.  

The request for refund is Granted.

Applicant files the above request for refund, regarding the duplicate charge ($1,050.00) for a Petition to Revive filed October 22, 2020 and e-Petition to Revive filed and auto granted November 06, 2020. 

A review of the Office records for the above-identified application indicates that an e-petition for revival under 37 CFR 1.137(a) was filed electronically and auto-granted on November 06, 2020.  Therefore, the petition fee ($1,050.00), has been refunded to applicant’s credit card account.



/Michelle R. Eason/ 
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions